859 F.2d 150Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Niels H. OSTER, M.D., Plaintiff-Appellant,v.Otis R. BOWEN, Secretary, Department of Health and HumanServices, Richard P. Kusseron, the Medical Societyof Virginia Review Organization, Inc.,Defendants-Appellees.
No. 88-2065.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1988.Decided Sept. 15, 1988.

Niels H. Oster, appellant pro se.
Jessica Sanders Jones, Joseph Marvin Spivey, III, Douglas Granger, Hunton & Williams, Robert William Jaspen, Office of U.S. Attorney, for appellees.
Before K.K. HALL, JAMES DICKSON PHILLIPS, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Niels H. Oster, M.D., noted this appeal outside the 60-day appeal period established by Fed.R.App.P. 4(a)(1) for cases in which an officer of the United States is a party.  He also failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).  The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.   See Shah v. Hutto, 722 F.2d 1167 (4th Cir.1983) (en banc), cert. denied, 466 U.S. 975 (1984).  We therefore grant the motions to dismiss this appeal.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.